Citation Nr: 1606905	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability, other than right knee disability.

2.  Entitlement to service connection for a left leg disability, other than left knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits on appeal.

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In a March 2015 rating decision, the RO granted service connection for bilateral knee disabilities.  Although the Veteran has variously described his disabilities in his lower extremities, he has requested service connection for bilateral lower leg disabilities and service connection for bilateral knee disabilities.  The Veteran has not indicated that the grant of service connection for his bilateral knee disabilities has satisfied his appeal with respect to the claimed bilateral leg disabilities.  As such, the claims for service connection for the claimed bilateral leg disabilities remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that since the February 2012 Statement of the Case (SOC), additional evidence has been received.  Importantly, these records include duplicates of the Veteran's statements as to his bilateral leg pain and a 2015 VA examination report showing no bilateral leg disability other than one associated with the bilateral knees.  This evidence is essentially duplicative of evidence already of record in February 2012.  Nevertheless, the Board finds that remanding these issues would serve no useful purpose, and would not benefit the Veteran.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an initial rating in excess of 10 percent for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the appeal period, the Veteran has not been shown to have a right leg disability, other than a right knee disability, and the claimed disability has not otherwise been shown to be etiologically related to service.

2.  During the appeal period, the Veteran has not been shown to have a left leg disability, other than a left knee disability, and the claimed disability has not otherwise been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  A right leg disability, other than a right knee disability, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A left leg disability, other than a left knee disability, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection bilateral leg disabilities.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations in March 2011 and January 2015.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the March 2011 found no chronic disorder in the bilateral legs, other than bilateral patellofemoral syndrome.  The January 2015 examination with February 2015 showed the Veteran's bilateral leg complaints were related to his service-connected bilateral knee disabilities.  As the opinions in the reports were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran seeks service connection for a bilateral lower leg disability.  He described pain and stress fractures caused by carrying his rucksack during long road marches during service.   

During the appeal period, the Veteran variously described his symptoms as also including his bilateral knees.  As noted in the Introduction section above, the RO granted service connection for traumatic arthritis for each knee in March 2015.  As such, the Board will address any bilateral leg disability other than one associated with the right or left knee.  

A review of the Veteran's service treatment records shows complaints of bilateral leg pain with difficulty bending.  During service, the Veteran was diagnosed as having shin splints and findings consistent with stress fractures following a January 1991 bone scan.  He had a history of bilateral leg pain and complaints following road marches.  He was placed on various profiles and treaded with pain killers.  He declined a separation physical examination.  

In March 2011, the Veteran was afforded a VA examination of his joints, during which he reported being diagnosed with shin splints in 1991.  He contended that his condition has worsened over the years and also suffers from bilateral knee pain, as well as bilateral shin pain.  He described the pain as "squeezing" and described stiffness, giving way, swelling, and locking.  Physical examination of the each tibia and fibula showed normal findings.  X-rays of the bilateral tibias, fibulas, and femurs were within normal limits.  The findings showed no indication of malunion to the os calcis or malunion of the astralgus in either leg.  

Following review of the claims file, interview and examination of the Veteran, and the physical examination, the examiner noted that she could not provide a diagnosis for the claimed right and left leg disorders as there was no pathology to render a diagnosis.  The examiner opined, that it "is less likely than not that his current leg pain is due to his leg pain with difficulty bending.  After reviewing the medical records, claimant was diagnosed with 'shin splints' and 'stress fractures' of the bilateral tibia 10 years ago by bone scan dated 1-31-1991; currently he has not pain over the tibia or fibular and negative x-rays of the tibia and fibula.  At this time, claimant does not appear to have active shin splints."  Of note, the examiner diagnosed bilateral patellofemoral syndrome with tenderness and crepitus with decreased flexion of the bilateral knees.  

During his January 2015 VA examination, the Veteran reported bilateral knee pain, swelling, stiffness, and aches.  The examiner diagnosed traumatic arthritis of both knees, but there was no other diagnosis pertaining to the bilateral legs.  The examiner specifically found no evidence of shin splints or other leg pathology.  The February 2015 VA examiner opined that the Veteran's treatment for bilateral leg complaints in service, including shin splints, were a precursor to his currently diagnosed bilateral knee pain.  

Relevant VA treatment records do not show any disability of the bilateral legs-other than his now service-connected bilateral knee disabilities.  

Upon careful review of the evidence of record, the Board finds that service connection for a bilateral leg disability is not warranted.  In other words, the preponderance of the evidence is against the claim for service connection for a bilateral leg disability that is independent of his service-connected bilateral knee disabilities.  Importantly, there is no confirmed diagnosis of another bilateral leg disability shown at any time during the appeal period.

The crucial inquiry here is whether the Veteran has established that he has a bilateral leg disability due to his military service.  The Board concludes he has not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as bilateral leg pain.  Indeed, he was treated for bilateral leg pain during service with notations of stress fractures and shin splints.  However, to the degree that such symptomatology satisfies the criteria for a chronic bilateral leg disability, the Board places far greater weight on the opinion of the 2011 and 2015 VA examiners.  Again, these examiners attributed the Veteran's current symptoms in the lower extremities to his service-connected bilateral knee disabilities, and they found no current, independent disability of either lower extremity.  These examiners essentially noted that his treatment for lower leg pain (with shin splints and stress fractures) during service were the onset of his currently service-connected bilateral knee disabilities.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a separate bilateral leg disability.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran is competent to report what he has experienced, but he is not competent to diagnose a bilateral leg disability or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the treatment records show no bilateral leg disability distinct from his service-connected bilateral knee disabilities at any time during the appeal period. 

To the extent that the Veteran exhibits symptoms in the bilateral lower extremities, the Board finds that these symptoms have be attributed to either his service-connected bilateral knee or bilateral ankle disabilities. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a bilateral leg disability as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral leg disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.  


REMAND

The Board finds that a remand is necessary regarding the Veteran's increased rating claim for his right ankle disability.  

The Veteran was most recently afforded a VA examination of his right ankle in March 2011.  Since that time, he has reported worsening symptoms in that ankle.  When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's right ankle claim

2.  Then, the AOJ should arrange for the Veteran to be scheduled for an appropriate VA examination to ascertain the severity and manifestations of his service-connected right ankle disability.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

The examiner should include a discussion of the functional impact of the Veteran's right ankle disability.  The supporting rationale for all opinions expressed must be provided.
 
3.  The AOJ should also undertake any other development it determines to be warranted.
 
4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


